 



Exhibit 10.12.2
AMENDMENT NO. 2 TO TP 1 SPACE CHARTER AND
TRANSPORTATION SERVICE CONTRACT
This Amendment No. 2 (hereafter may be referred to as the “Amendment No. 2”)
amends the TP1 Space Charter and Transportation Service Contract executed on
May 9, 2004 between Horizon Lines, LLC and A.P. Moller as managing owner for and
on behalf of A.P. Moller-Maersk A/S trading as Maersk Sealand (hereafter may be
referred to as the “Agreement”), as amended by “Amendment No. 1” executed on
30th November, 2006 (the “Amended Agreement”). This Amendment No. 2 is entered
into by and between Horizon and Maersk who shall each be considered a “Party” to
this Amendment, and shall collectively be considered the “Parties”.
WHEREAS, the Parties intend to add the port of Yantian, PRC to the New TP1
Service under the terms provided below.
NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
in receipt of consideration, the sufficiency of which is hereby acknowledged,
the Parties hereto agree as follows:
This Amendment No. 2 shall become effective on/about June 30th, 2007, to
coincide with the arrival of vessel Horizon Hawk in Yantian, PRC, and remain in
effect through the date of departure of the vessel employed in the New TP1
Service making the final voyage from Yantian (scheduled for departure on or
about March 29th, 2008). This Amendment No. 2 shall cease to be effective on the
date immediately following the date of departure of the vessel employed in the
New TP1 Service making the final voyage from Yantian, and all terms and
conditions will revert to the terms of the Amended Agreement. .

  a.  
All capitalized terms used herein that are not otherwise defined shall have the
meaning provided in the Amended Agreement.
    b.  
All references in the Amended Agreement to “Hong Kong and Kaohsiung” shall be
changed to “Hong Kong, Yantian, and Kaohsiung”.
    c.  
All references in the Amended Agreement to “Kaohsiung and Hong Kong” shall be
changed to “Kaohsiung, Hong Kong, and Yantian”.
    d.  
All references in the Amended Agreement to “Hong Kong or Kaohsiung” shall be
changed to “Hong Kong, Yantian, or Kaohsiung”.
    e.  
All references in the Amended Agreement to “Hong Kong / Kaohsiung” shall be
changed to “Hong Kong / Yantian / Kaohsiung”.
    f.  
All references in the Amended Agreement to “Hong Kong, Kaohsiung, Tacoma or
Oakland” shall be changed to “Hong Kong, Kaohsiung, Yantian, Tacoma or Oakland”.
    g.  
Amend First Revised Appendix 1-A “Slot Rates” by adding the following to the
bottom of the page:

“Surcharge for including Yantian to proforma schedule:
Irrespective of load port, the following rates will be assessed an additional

 

1



--------------------------------------------------------------------------------



 



$***/FEU incremental surcharge (hereinafter referred to as “the Yantian
Surcharge”), which shall not be subject to fuel or CPI adjustment or any other
increase:
“Asia to North America (Tacoma, Oakland) TP1 Service; International Cargo”
And
“Asia to Hawaii/Guam (International Cargo)”

  h.  
Amend First Revised Appendix 2 to reflect the following proforma schedule:

Second Revised
Appendix 2
New TP1 Service
Vessel Service Proforma

                                              DAYS FROM PORT   ARRIVAL AT DOCK  
UNDOCKING TIME   TACOMA     DAY   HOUR   DAY   HOUR    
Tacoma
          SUN   3:00     0  
Oakland
  TUE   3:00   TUE   20:00     2  
Honolulu
  SAT   23:00   SUN   19:00     7  
Guam
  TUE   0:00   WED   6:00     17  
Yantian
  SAT   22:00   SUN   13:00     21  
Hong Kong
  SUN   19:00   MON   2:00     22  
Kaohsiung
  MON   21:00   TUE   8:00     23  
Tacoma
  SAT   8:00             35  

Note 1: The above schedule is based on a roundtrip time of 35 days and a
frequency of 7 days.

  i.  
The Parties do not waive any rights as a result of entering into this Amendment
No. 2. All the rights and obligations of the Parties under the Amended Agreement
not specifically addressed under this Amendment No. 2 remain unmodified.

 *** Portions hereof have been omitted and filed separately with the Securities
and Exchange Commission pursuant to a request for confidential treatment in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

2



--------------------------------------------------------------------------------



 



  j.  
This Amendment No. 2 and the Amended Agreement shall (a) contain the entire
agreement and understanding of the Parties with respect to the subject matter
and (b) supersedes all prior negotiations, discussions, correspondence,
communications, understandings and agreements between the Parties relating to
the subject matter thereof, all of which are merged into this Amendment No. 2
and the Amended Agreement.

  k.  
Except as otherwise provided herein, this Amendment No. 2 is effective as of the
date signed by both Parties.”

WHEREAS, the Parties have executed this Amendment No. 2 to the Amended Agreement
on the 2nd day of July, 2007.

              Horizon Lines, LLC       A.P. Moller as managing owner
 
          for and on behalf of
 
          A.P.Moller-Maersk A/S
 
          trading as “Maersk Line”
 
           
By:
  /s/ Robert S. Zuckerman   By:   /s/ J. Harling
 
           
Name:
  Robert S. Zuckerman   Name:   J. Harling
 
           
Title:
  Vice President   Title:   V.P.
 
           
 
           
 
      By:   /s/ Peter Frederikson
 
           
 
      Name:   Peter Frederikson
 
           
 
      Title:   Sr. V.P.
 
           
 
           

 

3